Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/20/2021.  Claims 1-22 have been amended and are pending in the case.  Claims 1, 11, 21 and 22 are independent claims.

Claim Objections
Claim 1 has been amended and objection withdrawn.

Claim Rejections - 35 USC § 112
Claims 21 and 22 have been amended and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.


Claims 1, 5-7, 11, 15-17, and 21-22 have been amended and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Drawings
The amended drawings were received on 12/20/2021 and considered.  
These drawings are Figs. 1A, 1B, 6A, 6B, 8, 11, 13A, 13B, 15A, 15B, 17A, 17B and 19.

Response to Arguments


Applicant further argues that Ikeda does not disclose the subject matter cited in claim 11.
Examiner respectful disagrees.
Ikeda disclose the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control information in response to a tap command or a flick/swipe command in a crosswise direction with the magnification ratio maintained.  ([0016]-[0017] of Ikeda, “reducing and displaying, in a case where (i) a part of the content is visually recognizable by magnifying and displaying the plurality of pages at a given magnification ratio and (ii) a user conducts an operation of turning over a page which is being displayed, an entire page to be displayed in accordance with the operation of turning over the page… (B) magnifying and displaying, at the given magnification ratio, a given part of the page to be displayed after the entire page to be displayed is displayed in the step (A)  Further, [0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“).
Therefore Ikeda disclose the argued limitation and the limitations recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Shinohara (US 20160210004 A1).
 	Referring to claims 1 and 21, Ikeda discloses the non-transitory computer-readable medium storing a 5book display program which causes a computer to execute instructions comprising: 
receiving a command to change a display image of a virtual book displayed on a display from an operator, wherein the virtual book includes a content; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”)
10generating a display control information to be applied to the display and used to control transition of the display image of the virtual book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
or two-dimensionally displaying the virtual book based on the display control information, ([0075] of Ikeda, 2D displaying of the virtual book) wherein 15the generating the display control information includes: 
obtaining a display state of the virtual book, (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
selecting one of command conversion rules based on at least the display state, wherein the one command conversion 20rule selected is applied to the received command and used to generate the display control information, (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page)
wherein when the display state indicates that the content of a second page being one page of left or right page of the virtual book is entirely displayed and the content of a first page being the other page of the left or right 25page of the virtual book is not entirely displayed, (as shown in Figs. 4 and described in [0063] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”) 
the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control information that causes the virtual book to be displayed such that, 30when the command is a command to execute display transition 34of page turning of the second page, (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page) and 
after partially displaying the content of the first page and the content of the third page, the content of the third page on the back side of said second page is entirely 5displayed before the content of a fourth page adjacent to the third page being entirely displayed.  (as shown in Figs. 4 and described in [0063] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”, hence as the user slide one page to another, like a card style, page 3 will gradually disappear/not being entirely display until page 4 is entirely displayed.  Even though the card style is different from page flipping when the 3rd page is on the page of the 2nd page, but it is an “aesthetic design choice” of how the pages are being displayed, whether it is a flipping style or a sliding card style, without any functional difference of virtual books being “read”.  MPEP 2144.04 IV In Gardner v. TEC Syst., Inc., 725 F,2d 1338,2.2.Q USPQ 777 (Fed. Cir. 1984), cert, denied, 469 II.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device)
Ikeda does not specifically “discloses a display region is moved from one side to the other side of a spread in a middle of page turning of the second page by partially displaying the content of the first page and the content of a third page on a back side of said second page without entirely displaying the content of the first page and the content of the third page”.
However, Shinohara discloses a display region is moved from one side to the other side of a spread in a middle of page turning of the second page by partially displaying the content of the first page and the content of a third page on a back side of said second page without entirely displaying the content of the first page and the content of the third page (as shown in Figs. 4, 6 and 9-14 and described in [0063] and [0097]-[0100] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”, and in S42 with page turning animation, which is while turning page 2, while page 1 and page 3 are partially displayed, the display region shifts as shown in Figs. 9 and 10, from one side of the display to another side of the display).


 	Referring to claim 2, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 1, which causes the 10computer to execute the instructions further comprising recognizing a state of the content, wherein the generating the display control information generates the display control information by also using the recognized state of the content.  (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed)

15  	Referring to claim 3, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 1, which causes the computer to execute the instructions further comprising recognizing a state of a hardware included in a device 20configured to display the virtual book, wherein the generating the display control information generates the display control information by using the recognized state of the hardware.  ([0028], S404 of the current Specification defines “hardware state” as “The book display program recognizes the hardware states. Examples of the hardware states include the following states. 5 The aspect ratio of the mobile terminal is an aspect ratio of the landscape-oriented state. The mobile terminal is slightly vibrating parallel to the display screen. The display terminal is assumed to be a laptop, a 10desktop, a smartphone, a tablet, or the like from the aspect ratio of the display screen. The set language of the operating system installed in the hardware is English.”  [0038] of Ikeda, “The display device 100 is a device capable of displaying an electronic book containing a content across a plurality of pages. Specifically, examples of the display device 100 encompass an electronic book reader, a tablet terminal, a mobile phone, a smartphone, and other devices each including a display screen having a touch panel ” which is a recognized state of the hardware what kind of device the content is displayed on  and also as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page and when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over)

 	Referring to claim 4, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 1, wherein when the display state indicates that the virtual book is displayed at a predetermined magnification ratio or more, the selecting one of command conversion rules includes selecting a command 30conversion rule of the command conversion rules according to which the book display program 35generates the display control information that causes the content to be slid and displayed in response to a flick/swipe command.  ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)

 	Referring to claim 8, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 2, wherein when the 30state of the content indicates that the virtual book includes a 37portion of the content spanning across opened left and right pages of the virtual book, the generating the display control information generates the display control information such that the left and right pages are displayed in a spread state.   (The current Specification does not give “content” special meaning, under BRI, any content on the displayed ebook is content.  as shown in Fig. 3 and described in [0048]-[0049] of Ikeda, the content of the display of the left and right pages is in a spread state for display entirely) 	

 	Referring to claims 9 and 19, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 3, wherein when the state of the hardware indicates that a display screen has a long width with an aspect ratio wider than a predetermined 10aspect ratio, the generating the display control information generates the display control information that disables selection of a display mode of displaying only one of left or right page of the virtual book on the display.  (The current Specification does not explain what is a “predetermined aspect ratio”, under BRI, the Examiner will interpret it as the given aspect ratio of the display area of a given display device.  Here, [0073] of Shinohara, when a portrait orientated page is changed to landscape oriented, which the width is longer for the page and the display ratio of the page is different from aspect ratio of the screen of the display device, the page is not only limited to be displayed on either left or right, but displaying the page providing a margin at the left and right of the screen)
	

 	receiving a command to change a display image of a virtual book displayed on a display from an operator, wherein the virtual book includes a content; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”)
30generating a display control information to be applied 38to the display and used to control transition of the display image of the virtual book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
three-dimensionally or two-dimensionally displaying the virtual book based on the display control information, ([0075] of Ikeda, 2D displaying of the book) wherein 5the generating the display control information includes: 
obtaining a display state of the virtual book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
selecting one of command conversion rules based on at least the display state, wherein the one command conversion 10rule selected is applied to the received command and used to generate the display control information, (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page) 
wherein when the display state indicates that left and right pages of the virtual book are displayed as a spread (as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over) and the content of the left and right pages is entirely 15displayed, or that the content of one page of the left or right page is of the left or right page is not entirely displayed, (as shown in Figs. 4 and described in [0063] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”)  and when the virtual book is displayed magnified with a magnification ratio and the magnification ratio is within the predetermined 20range, ([0013] of Ikeda, “magnification means for magnifying, at the given magnification ratio, a given part of the page to be displayed after the reduction means displays the entire page to be displayed”)
the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control information in response to a tap command or a flick/swipe command in a crosswise direction with the magnification ratio maintained.  ([0016]-[0017] of Ikeda, “reducing and displaying, in a case where (i) a part of the content is visually recognizable by magnifying and displaying the plurality of pages at a given magnification ratio and (ii) a user conducts an operation of turning over a page which is being displayed, an entire page to be displayed in accordance with the operation of turning over the page… (B) magnifying and displaying, at the given magnification ratio, a given part of the page to be displayed after the entire page to be displayed is displayed in the step (A)  Further, [0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“).
virtual book or display transition from said one page to the other page to be executed.”
However, Shinohara discloses command conversion rules that causes display transition of page turning 25of the virtual book or display transition from said one page to the other page to be executed (as shown in Figs. 4, 6 and 9-14 and described in [0063] and [0097]-[0100] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”, and in S42 with page turning animation, which is while turning page 2, while page 1 and page 3 are partially displayed, the display region shifts as shown in Figs. 9 and 10, from one side of the display to another side of the display).
Ikeda and Shinohara are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara.  The motivation for doing so would have been to provide user with a more realistic feeling close to that of actually reading a book and with natural operations even when using a device.  ([0005] of Shinohara).

	Referring to claim 12, , Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the 39book display program according to claim 11, which causes the computer to execute instructions further comprising: recognizing a state of the content, wherein the generating the display control information 5generates the display control information by using the recognized state of the content.   (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed)

the book display program according to claim 11, which causes the 10computer to execute instructions further comprising recognizing a state of a hardware included in a device configured to display the virtual book, wherein the generating the display control information generates the display control information by using the 15recognized state of the hardware.   ([0028], S404 of the current Specification defines “hardware state” as “The book display program recognizes the hardware states. Examples of the hardware states include the following states. 5 The aspect ratio of the mobile terminal is an aspect ratio of the landscape-oriented state. The mobile terminal is slightly vibrating parallel to the display screen. The display terminal is assumed to be a laptop, a 10desktop, a smartphone, a tablet, or the like from the aspect ratio of the display screen. The set language of the operating system installed in the hardware is English.”  [0038] of Ikeda, “The display device 100 is a device capable of displaying an electronic book containing a content across a plurality of pages. Specifically, examples of the display device 100 encompass an electronic book reader, a tablet terminal, a mobile phone, a smartphone, and other devices each including a display screen having a touch panel ” which is a recognized state of the hardware what kind of device the content is displayed on  and also as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page and when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over)

 	Referring to claim 14, , Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 11, wherein when the display state indicates that the virtual book is displayed at a 20predetermined magnification ratio or more, the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control information that causes the content to be slid and displayed in response to a flick/swipe 25command.   ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)

 	Referring to claim 18, , Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 12, wherein when the state of the content indicates that the virtual book includes a portion of the content spanning across opened left and right pages of the virtual book, the generating the display control 25information generates the display control information such that the left and right pages are displayed in a spread state.  (The current Specification does not give “content” special meaning, under BRI, any content on the displayed ebook is content.  as shown in Fig. 3 and described in [0048]-[0049] of Ikeda, the content of the display of the left and right pages is in a spread state for display entirely)
 	
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Shinohara (US 20160210004 A1) and in view of Lu (US 20090169127 A1).
the book display program according to claim 1, wherein when the display state, indicates that the content of one page of left or right page of the virtual book is entirely displayed and the content 10of the other page of left or right page of the virtual book is not entirely displayed, (as shown in Figs. 4 and described in [0063] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”) the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control information that causes display transition of page turning 15of the virtual book or display transition from the one page to the other page to be executed  (as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over); 
in response to a tap command or a flick/swipe command in a crosswise direction and that causes a direction of viewing the page entirely displayed after the execution of the display transition to be changed ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“) to reduce 20difficulty in viewing a side portion of the content in the page entirely displayed due to curving of the page entirely displayed (“MPEP 2111.04… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” This limitation recites intended result of the claimed subject matter and is not given weight, therefore it is interpreted as flicking crosswise causes the system to perform page flipping function to view content on the pages.)
Ikeda in view of Shinohara do not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.
	
 	Referring to claim 10, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 3.  Ikeda in view of Shinohara do not specifically disclose “wherein when the state of the hardware indicates that movement of the hardware virtual book to be moved such that the movement is canceled out.”
	However, Lu discloses wherein when the state of the hardware indicates that slight movement of the hardware in a direction parallel to a plane of a display screen, the generating the display control information 20generates the display control information that causes a display position of the book to be moved such that the slight movement is canceled out ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane). Therefore, when the display screen 400 is moved upwards or downwards, or is slanted, the displacement in vertical direction does not affect the image display. When the display screen 400 is moved right-downwards to the location of the display screen 405, a displacement M from point A to point B is generated. The displacement M is decomposed into three-dimensional displacements +x', +y', -z'. Because the z coordinate is vertical to the display screen, merely the +x' and +y' displacements needs to be cancelled when the display location of the image is adjusted.”)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.

the book display program according to claim 11, wherein when the display state, 30indicates that the content of one page of left or right page of 40the virtual book is entirely displayed and the content of the other page of left or right page of the virtual book is not entirely displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the 5book display program generates the display control information that causes display transition of page turning of the book or display transition from the one page to the other page ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“) to be executed in response to a tap command or a flick/swipe command in a crosswise direction and that causes 10a direction of viewing the page mainly displayed after the execution of the display transition to be changed ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“) to reduce difficulty in viewing a side portion of the content in the page due to curving of the page.  (“MPEP 2111.04… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” This limitation recites intended result of the claimed subject matter and is not given weight, therefore it is interpreted as flicking crosswise causes the system to perform page flipping function to view content on the pages.)
Ikeda in view of Shinohara do not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.

Referring to claim 20, , Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 13.  , Ikeda in view of Shinohara do not specifically disclose “wherein when the state of the hardware indicates that a movement of the 10hardware in a direction parallel to a plane of a display screen, the generating the display control information generates the display control information that causes a display position of the virtual book to be moved such that the movement is canceled out.” 
 	However, Lu discloses wherein when the state of the hardware indicates that slight movement of the hardware in a direction parallel to a plane of a display screen, the generating the display control information 20generates the display control information that causes a display position of the book to be moved such that the slight movement is canceled out ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane). Therefore, when the display screen 400 is moved upwards or downwards, or is slanted, the displacement in vertical direction does not affect the image display. When the display screen 400 is moved right-downwards to the location of the display screen 405, a displacement M from point A to point B is generated. The displacement M is decomposed into three-dimensional displacements +x', +y', -z'. Because the z coordinate is vertical to the display screen, merely the +x' and +y' displacements needs to be cancelled when the display location of the image is adjusted.”)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying .

 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Shinohara (US 20160210004 A1) in view of Lu (US 20090169127 A1) in view of Curran et al (US 20140282073 A1).
 	Referring to claims 6 and 16, , Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 1, wherein when the display state, indicates that left and right pages of the virtual book are displayed as a spread or that the content of one page of the left or right 20page is entirely displayed and the content of the other page of the left or right page of the virtual book is not entirely displayed.   (as cited above)
Ikeda in view of Shinohara do not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.
Ikeda in view of Shinohara disclose Lu do not specifically disclose “30the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control 25information that causes the virtual book to be displayed such that the display image of the virtual book is three-dimensionally turned in response to a series of commands inputted after flick or swipe in an upper/lower direction until finger is removed.”
However, Curran discloses the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control 25information that causes the book to be displayed such that the display image of the book is three-dimensionally turned in response to a series of commands inputted after flick or swipe in an upper/lower direction until finger is removed ([0026] of Curran, user can slowly drag the 3D shape to rotate it until user stop dragging or quickly/flicks (where the finger flip off from the device) across the 3D shape and makes it rotate really quickly).
Ikeda and Shinohara and Lu and Curran are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu with the ability of drag to rotate the 3D book as taught by Curran.  The motivation for doing so would have been to allow the user to rotate the book for the designed view of content before stops rotating to read certain desired page or content of the book so it would be easier to locate different content via a 3D displaying format that displays different content of the book.
15

 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Shinohara (US 20160210004 A1) in view of Lu (US 20090169127 A1) and in further view of Fujita et al (US 6650343 B1).
 Referring to claim 7, Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the book display program according to claim 1, wherein when the 10display state, indicates that the content of one page of left or right page of the virtual book is entirely displayed and the content of the other page of left or right page of the virtual book is not entirely displayed (as shown in Figs. 4 and described in [0063] of Ikeda, when one page on the left of the virtual book is entirely displayed, the content of the right side of the virtual book is not entirely displayed because the page is being “turn-over”)
the selecting one of command conversion rules includes selecting a command conversion rule of the command conversion rules according to which the book display program generates the display control information that 20causes display transition of page turning of the virtual book or display transition from the one page to the other page to be executed in response to a tap command or a flick/swipe command in a crosswise direction. ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)
Ikeda in view of Shinohara do not specifically disclose “three-dimensional display state”.
[0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.
 	Ikeda in view of Shinohara and Lu do not specifically disclose “that the virtual book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the virtual book… and causes the display image of the virtual book to be changed to an image in which the virtual book is 25viewed from front of a page at a predetermined magnification ratio.”
	However, Fujita discloses that the book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the book… and causes the display image of the book to be changed to an image in which the book is 25viewed from substantially front of a page at a predetermined magnification ratio (col. 11, lines 17-35 of Fujita, rotating angle of the reference plane of a virtual book, and considering the straight line parallel to the horizontal direction of the virtual display area, col. 14, lines 17-28 of Fujita, “a ratio of frame image generating time measured value for the frame image generating target time is obtained and the threshold value for suspending drawing due to the display priority is increased or decreased so that the next frame image generating time can be accommodated within the target time. In more practical, when the measured value is larger than the target time, threshold value is increased, but when the measured value is smaller than the threshold value, the threshold value is decreased.”)
Ikeda and Shinohara and Lu and Fujita are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu and tiling viewing plane of the book for easy read of the user taught by Fujita.  The motivation for doing so would have been to allow the user to easily read the electronic information while continuously changing the visual field within the virtual space and stimulate the reading.  (summary of Fujita).

Referring to claim 17, , Ikeda in view of Shinohara disclose the non-transitory computer-readable medium storing the 41book display program according to claim 11, wherein when the display state, indicates that the content of one page of left or right page of the virtual book is entirely displayed and the content 5of the other page of left or right page of the virtual book is not entirely displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) 
the selecting one of command conversion rules includes selecting a 10command conversion rule of the command conversion rules according to which the book display program generates the display control information that causes display transition of page turning of the virtual book or display transition from the one page to the other page to be executed in response to a tap command or a flick/swipe 15command in a crosswise direction.  ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)
Ikeda in view of Shinohara do not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Shinohara and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.
	Ikeda in view of Shinohara and Lu do not specifically disclose “that the virtual book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the virtual book… and causes the display image of the virtual book to be changed to an image in which the virtual book is 25viewed from front of a page at a predetermined magnification ratio.”
col. 11, lines 17-35 of Fujita, rotating angle of the reference plane of a virtual book, and considering the straight line parallel to the horizontal direction of the virtual display area, col. 14, lines 17-28 of Fujita, “a ratio of frame image generating time measured value for the frame image generating target time is obtained and the threshold value for suspending drawing due to the display priority is increased or decreased so that the next frame image generating time can be accommodated within the target time. In more practical, when the measured value is larger than the target time, threshold value is increased, but when the measured value is smaller than the threshold value, the threshold value is decreased.”)
Ikeda and Shinohara and Lu and Fujita are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with shifting display following page flip by the user as taught by Shinohara with 3D page displaying system as taught by Lu and tiling viewing plane of the book for easy read of the user taught by Fujita.  The motivation for doing so would have been to allow the user to easily read the electronic information while continuously changing the visual field within the virtual space and stimulate the reading.  (summary of Fujita).

 	5
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Ho (US 7386804 B2):  software system including a controller that can be operatively combined with several methods of display on a display screen under software and hardware control for the purpose of browsing through data stored in a memory device. The browsing of the data stored in a memory device is facilitated in such a way that it allows a rapid view of what contents are present and the organization of the material in the data, as well as rapid access to the items in the data involved. The controllers in the system have specialized functions for effecting various actions on the data displayed on the display screen in such a way that users can rapidly browse through the data involved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM M QUELER/               Supervisory Patent Examiner, Art Unit 2145